DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on April 6, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2020/0310747 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 1, 3, 5-14, 16, and 18-20 are pending in this case. Claims 1, 3, 5, 6, 10, 14, 16, and 18-20 were amended. Claims 2, 4, 15, and 17 were cancelled. Claims 1, 14, and 20 are the independent claims. Claims 1, 3, 5-14, 16, and 18-20 are rejected.

Specification



The objections to the Specification are withdrawn in view of the amendments to the disclosure.  

Claim Objections
The objections to claims 3, 10, and 16 are withdrawn in view of the amendments. 

Claim Rejections - 35 USC § 112
The rejections of claims 2-7, 10, and 15-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1, 3, 5-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0337742 A1, filed by Jarvinen et al., and entered the U.S. National Stage on June 13, 2014, and published on November 13, 2014 (hereinafter Jarvinen), in view of U.S. Patent Application Publication No. 2016/0125062 A1, filed by Karlsson et al., on October 30, 2014, and published on May 5, 2016 (hereinafter Karlsson).

With respect to independent claim 1, Jarvinen discloses an apparatus comprising: 
At least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: Jarvinen discloses an apparatus comprising a processor, memory storing computer program code (see Jarvinen, Fig. 15; see also, Jarvinen, paragraphs 0122-0129 [describing the architecture diagram of Fig. 15]).
Arrange into sets, a plurality of images…, wherein a set comprises images having a related context and at least one of the plurality of the images having associated audio data; Jarvinen discloses arranging a library of images into contextually related sets, each image have some associated audio data (see Jarvinen, paragraphs 0043 [describing a plurality of images organized into contextually related image sets], 0056-0058 [describing how the classification unit assigns each image into groups based on characteristics or criteria that indicate a relationship between the images (e.g., context); the example here is geographic proximity], 0059-0061 [describing a time based 
Although Jarvinen discloses a slideshow interface in which images are presented one by one using assigned viewing times for each image (e.g., automated transitions) (see Jarvinen, paragraphs 0046 [describing presenting a sequence of images as a slide show accompanied by an audio track, where each portion of audio is played during the display of its respective image], 0049 [describing the example of Fig. 2b, in which an aggregate image is presented along with an audio track], 0052 [describing several known commercial image browsing applications], and 0113-0114 [describing the presentation of the images on a display of a computing device based on assigned viewing times for either the entire presentation or on an image by image basis]), Jarvinen fails to expressly disclose the plurality of images navigable in an image browser to enable a user to control which images are displayed in the image browser.
	However, Karlsson teaches presenting a set of images in an image viewer where the display of the image is controlled by the user (see Karlsson, Figs. 1, 3A-D, 4-6, and 9; see also, Karlsson, paragraphs 0005 [photographs are organized into clusters based on contextual attributes, such as time, and presented in the viewer with each set represented by a representative thumbnail, which, when activated, triggers presentation of images within the cluster to be displayed], 0022-0025 [describing the interface of Fig. 1, in which there are a number of control button to allow users to navigate within the image viewer, as well as a plurality of thumbnails presented to allow users to drill down into the image clusters], and 0031-0032 [describing the various levels of granularity in image cluster sets presented in 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Jarvinen and Karlsson before him before the effective filing date of the claimed invention, to modify the apparatus of Jarvinen to incorporate manual navigation by a user to view nested sets of images at once as taught by Karlsson, in order to allow the user to control the manner of presentation. One would have been motivated to make such a combination because this increases the efficiency of viewing large number of images regardless of form factor, as taught by Karlsson (see Karlsson, paragraph 0004 [“However, the photograph grouping result is still presented in an inflexible grid-based view or a simple flat timeline. Again, these conventional attempts can typically be very inefficient and unpractical in dealing with large numbers of photographs (e.g., in photograph albums) in a mobile device platform.”]).
	Jarvinen, as modified by Karlsson, further teaches the apparatus configured to
Generate, for associating with respective sets of the images, ambient audio data using the associated audio data from the at least one of the plurality of the images having audio data within the associated set; Jarvinen further teaches generating ambient audio data using the associated audio data from the images within the image set for playback in an image browser when the associated images are displayed (see Jarvinen, paragraphs 0037 [ambient audio track is composited by concatenating audio signals together, can include looping to extend the length of the audio track], 0044 [presentation of the images as a slideshow or as a group of images, the presentation accompanied by the audio track; includes determining the audio based on the determined number of images], 0046 [describing Fig. 2a, which presents a number of images and an accompanying audio track comprising the individual audio data from each image concatenated into a single track], 0054 [the classification unit further obtains a plurality of audio signals from each individual image within an image set], supra).
Cause playback of, through an audio output, the ambient audio data associated with the set or sets of images currently displayed by the image browser; Jarvinen further teaches playing associated audio associated with the set or sets of images currently displayed by the image browser (see Jarvinen, paragraphs 0037, 0044, 0046, 0054, 0062, 0082, 0086, 0116, and 0119-0120, described supra).
Responsive to receiving an indication of a user input indicative of a transition of the image browser from displaying images of a first set to displaying images of a second set, cause a transition of the playback of the ambient audio data corresponding to the first set to ambient audio data corresponding to the second set; Karlsson further teaches receiving a user input indicative of a transition from displaying a first set of images to displaying a second set of images (see Karlsson, paragraphs 0005 and 0031-0032, described supra). Additionally, Jarvinen further teaches playing audio associated with the displayed images (see Jarvinen, paragraphs 0037, 0044, 0046, 0054, 0062, 0082, 0086, 0115, 0116, and 0119-0120, described supra).

With respect to dependent claim 3, Jarvinen, as modified by Karlsson, teaches the apparatus of claim 1, as described above.
wherein the apparatus is configured to determine if images corresponding to two or more sets are currently displayed by the image browser, and if so to playback the ambient audio data corresponding to the set having the most images currently displayed.
	Karlsson further teaches determining if images corresponding to two or more sets are displayed in the image browser (see Karlsson, paragraphs 0005 and 0031-0032, described supra, claim 1).
	Additionally, Jarvinen further teaches mixing audio data associated with different images to create an audio track for presentation (see Jarvinen, paragraph 0069 [intermediate audio signals may comprise mixing or concatenating audio signals]; see also, Jarvinen, paragraphs 0037, 0082, 0086, described supra, claim 1).

With respect to dependent claim 5, Jarvinen, as modified by Karlsson, teaches the apparatus of claim 1, as described above.
	Jarvinen further teaches the apparatus wherein the apparatus is further configured to generate, for images having associated audio data, a respective audio object, also for playback with the ambient audio data when the image is displayed in the image browser.
	Jarvinen further teaches further generating respective audio objects for playback when the associated image is displayed in the browser (see Jarvinen, paragraphs 0030 [describing the generation of ambient audio data and further audio-related information (called an audio item) for playback with the associated image] and 0121 [concerning playback of a concatenated audio track comprising ambient audio, intermediate audio, spatial audio, etc.]; see also, Jarvinen, paragraphs 0037, 0046, and 0062, described supra, claim 1).

With respect to dependent claim 6, Jarvinen, as modified by Karlsson, teaches the apparatus of claim 5, 
	Jarvinen further teaches the apparatus wherein the apparatus is further configured to additionally playback one or more audio objects associated with a displayed image in the image browser, dependent on the position of the one or more images in the image browser, and wherein the audio objects may move spatially as the images are moved within the image browser.
	Jarvinen further teaches incorporating spatial audio data into the audio, and the audio object moves in coordination with the images (see Jarvinen, paragraphs 0071 [audio data may comprise spatial audio with a directional component], 0077 [further describing the spatial audio data, which may necessitate modifying the audio image], 0092 [using the orientation data to determine whether spatial audio data should be processed and incorporated], and 0117 [modifying an audio signal by augmenting it with spatial audio data]; see also, Jarvinen, paragraph 0113, described supra, claim 2).

With respect to dependent claim 7, Jarvinen, as modified by Karlsson, teaches the apparatus of claim 5, as described above.
	Jarvinen further teaches the apparatus wherein the apparatus is further configured to detect a pre-selection of one or more images and to playback the audio object associated with the one or more images with emphasis, or with a different effect, over other images.
	Jarvinen further teaches preselecting images and generating the audio track which may be modified prior to playback based on various criteria (see Jarvinen, paragraphs 0077 and 0117, described supra, claim 6)

With respect to dependent claim 8, Jarvinen, as modified by Karlsson, teaches the apparatus of claim 1, as described above.
	Jarvinen and Karlsson further teach the apparatus wherein the apparatus is configured to order the plurality of images using a predetermined criterion and to arrange into the sets of images those which are consecutive to one another in the order and have a related context.
	Jarvinen further teaches using time based criteria to group the images, which orders the images chronologically within the group (see Jarvinen, paragraphs 0058-0061, described supra, claim 1).
	Additionally or alternatively, Karlsson further teaches ordering the images within each image cluster based on related context criteria and using time to order the images (see Karlsson, Figs. 3A-D; see also, Karlsson, paragraphs 0005 and 0031-0032, described supra, claim 1).

With respect to dependent claim 9, Jarvinen, as modified by Karlsson, teaches the apparatus of claim 1, as described above.
	Jarvinen further teaches the apparatus wherein the apparatus is configured to arrange the plurality of images into sets using metadata associated with an image, indicative of a respective context.
	Jarvinen further teaches using various metadata of each image to group the images (see Jarvinen, paragraphs 0056-0061 and 0074 described supra, claim 1).

With respect to dependent claim 10, Jarvinen, as modified by Karlsson, teaches the apparatus of claim 1, as described above.
	Jarvinen further teaches the apparatus wherein the apparatus is configured to generate the ambient audio data by one or more of splicing, mixing, or averaging: 
Wherein splicing comprises splicing audio data associated with a second image to the end of audio data associated with a first image, the first and second images being arranged in the same set; or 
Wherein mixing comprises mixing audio data associated with two or more images in the same set; and
Wherein averaging comprises determining an average spectral content of audio data in the set, comparing the spectral content of the audio data associated with two or more images in the set and ordering the audio data based on how close the spectral content of the audio data is to the average spectral content, the order determining how the audio data is combined into the ambient audio data for the set.
	Jarvinen further teaches generating the ambient audio data by splicing, mixing, or averaging the audio data (see Jarvinen, paragraphs 0037, 0042, 0062, 0115, and 0120, described supra, claim 1).

With respect to dependent claim 11, Jarvinen, as modified by Karlsson, teaches the apparatus of claim 1, as described above.
	Jarvinen further teaches the apparatus wherein the apparatus is configured to identify one or more images in a set having audio data comprising one or more spatial audio components, and wherein the ambient audio data is generated based on one or more of the direction and strength of the one or more spatial audio components.
	Jarvinen further teaches incorporating spatial audio data into the audio and determining whether or not to include it in the audio track based on meeting certain criteria (see Jarvinen, paragraphs 0071, 0077, 0092, and 0117, described supra, claim 6; see also, Jarvinen, paragraph 0113, described supra, claim 1).

With respect to dependent claim 12, Jarvinen, as modified by Karlsson, teaches the apparatus of claim 11, as described above.
	Jarvinen further teaches the apparatus wherein the apparatus is configured such that one or more spatial audio components having a strength above a predetermined threshold are not present in the ambient audio data.
supra, claim 6; see also, Jarvinen, paragraph 0113, described supra, claim 1).

With respect to dependent claim 13, Jarvinen, as modified by Karlsson, teaches the apparatus of claim 11, as described above.
	Jarvinen further teaches the apparatus wherein the apparatus is configured such that one or more spatial audio components in a predetermined direction are not present in the ambient audio data.

Independent claim 14, and its respective dependent claims 16, 18, and 19, recite a method performed by the apparatus of independent claim 1, and its respective dependent claims 3, 5, and 6. Accordingly, independent claim 14, and its respective dependent claims 16, 18, and 19, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 3, 5, and 6, which are incorporated herein.

Independent claim 20 recites a non-transitory computer readable medium comprising program instructions stored thereon for performing the method recited in independent claim 14. Accordingly, independent claim 20 is rejected under the same rationales used to reject independent claim 14, which are incorporated herein.

Response to Arguments
Applicants’ arguments with respect to claims 1, 3, 5-14, 16, and 18-20 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 8,422,849 B2 (Organizes images into groups to create a slideshow with associated audio data).
U.S. Patent Application Publication No. 2002/0033837 A1 (Displays multiple images within a single window, each image associated with a separate data file, which can include audio).
U.S. Patent Application Publication No. 2004/0037540 A1 (Associates a plurality of audio tracks with each image, including ambient sound, music, commentary, or conversation, for use with image display).
U.S. Patent Application Publication No. 2008/0036757 A1 (Browsing thumbnails of album jackets in a display; when hovering over an image, songs from the album play; includes crossfading as the user moves the cursor from a first thumbnail to a second thumbnail).
U.S. Patent Application Publication No. 2009/0003737 A1 (Image browser with plurality of arrangements, layouts, and image sizes).
U.S. Patent Application Publication No. 2014/0172622 A1 (Displays array of thumbnails for browsing and selection where the thumbnails are grouped by feature similarity, includes audio).
U.S. Patent Application Publication No. 2016/0054895 A1 (Providing visual-sound images where an image is associated with one or more audio files triggered by various hotspots within the image at user-designated positions).
U.S. Patent Application Publication No. 2018/0356945 A1 (Digital picture frame for displaying images or slideshows with accompanying audio).
U.S. Patent Application Publication No. 2008/0036757 A1 (Displaying Image-Sound files where the audio is associated with the image or the image is associated with the audio files, includes scripting to set display periods for the images and start/stop/loop for the audio).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173